EXHIBITF
IFILED: NEW YORK                 COUNTY            CLERK            10/04/2019                   10:48 Aij                           INDEX NO. 109749/2009
NYSCEF DOC. NO. 1652                                                                                                           RECEIVED NYSCEF: 10/04/2019



                                  SUPREME COURT OF THE STATE OF NEW YORK
                                            NEW YORK COUNTY

          PRESENT:              HON.BARBARAJAFFE                                                          PART                  lAS MOTION 12EFM
                                                                                        Justice
          ---------------------------------------------------------------     ---------------- X
                                                                                                          INDEX NO.                 109749/2009
           ORL Y GENGER, ORL Y GENGER 1993 TRUST,
                                                                                                          MOTION DATE
                                                          Plaintiffs,
                                                                                                          MOTION SEQ. NO.                0:....;;6...:...5
                                                                                                                                              __
                                                 -v-


           DALIA GENGER, SAGI GENGER, D & K GP LLC,
                                                                                                             DECISION + ORDER ON
           TPR INVESTMENT ASSOCIATES INC, LEAH
                                                                                                                    MOTION
           FANG,

                                                          Defendants.

          -----------------------------------------------------------------       -------------- X

          The following e-filed documents, listed by NYSCEF document number (Motion 065) 1637-1648
          were read on this motion to                                                                            restore

                  Having read the papers in support of plaintiffs' order to show cause and defense
          counsel's email of October 4, 2019, I find that because the damages assertedly arising from
          Dalia's alleged fraud are those that have been adjudicated (NYSCEF 1594, 1630), the action was
          properly marked disposed, per order dated August 9,2019. Moreover, plaintiffs' counsel
          represents that the fraud claim is the sole claim outstanding. (NYSCEF 1646). Consequently,
          there is nothing left to restore.

                    Accordingly,          it is hereby




                     10/4/2019
                       DATE                                                                                  BARBARAJA
           CHECK ONE:                               CASE DISPOSED                                    NON·FINAL   DISPOSITION

                                                    GRANTED                   D   DENIED             GRANTED IN PART                D   OTHER

           APPLICATION:                             SETTLE ORDER                                     SUBMIT ORDER

           CHECK IF APPROPRIATE:                     INCLUDES TRANSFER/REASSIGN                      FIDUCIARY APPOINTMENT          D   REFERENCE




           109749/2009 Motion No. 065                                                                                                Page 1 of 1




                                                                              1   of    1
